DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Species A, claims 1-8, in the reply filed on 09/24/2021 is acknowledged.
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/24/2021.

Drawings


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first base layer being provided on the wafer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it is formed of more than one paragraph.  Correction is required.  See MPEP § 608.01(b).  The examiner suggests removing “Significant figure: Figure 9C” from the abstract to rectify the issue.



The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
In line 3 of [0049], “1171respectively” should read “1171, respectively”.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Objections







Claim 1 is objected to because of the following informalities:
In claim 1, line 7, “having first polarity” should read “having a first polarity”
In claim 1, line 11, “having second polarity” should read “having a second polarity”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “its extension length” in line 9. There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether “its” is referring to the first electrode layer or to the first insulation elevation portion. For examination purposes examiner has interpreted “its extension length” in line 9 of claim 1 to read “an extension length of the first electrode layer”.
Claim 1 further recites “its extension length” in line 12. There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether “its” is referring to the second electrode layer or the first electrode layer. For examination an extension length of the second electrode layer”.
In further regards to claim 1, it is unclear how the first base layer is provided on the wafer. The applicant explains in the disclosure that the first base layer is provided on the wafer. However, it appears that the first base layer is part of the wafer and not provided on the wafer (see Figure 9C; see also [0021] – the first base layer is silicon substrate). Therefore, it is not clear how the first base layer is provided on the wafer. Appropriate correction and clarification is required.
	Claim 3 recites “its extension length” in line 6. There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether “its” is referring to the first electrode layer or the insulation elevation recess. For examination purposes examiner has interpreted “its extension length” in line 6 of claim 3 to read “the extension length of the first electrode layer”.
	Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim.
	Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuka et al. (US 20090244808 and hereinafter Ohtsuka ‘808).
In regards to claim 1, Ohtsuka '808 discloses a capacitor including: 
a first base layer (10 - FIG. 14; [0058]);
at least one first insulating elevation portion (25 - FIG. 14; [0058]) located above the first base layer (seen in FIG. 14);
at least one first electrode layer (11 - FIG. 14; [0058]) located above the first insulating elevation portion (seen in FIG. 14) and having a first polarity (Although at least one first electrode layer having a first polarity is not explicitly recited in Ohtsuka ‘808, opposing first and second electrode layers of a capacitor will inherently have a first and second polarity, respectively, while the capacitor is in operation. Therefore, the electrode layer 11 in FIG. 14 of Ohtsuka ‘808 is considered to anticipate the claimed at least one first electrode layer having a first polarity.), wherein the first electrode layer is extended along surface profiles (S - FIG. 14; [0058]) of the first insulating elevation portion to increase an extension length of the first electrode layer (seen in FIG. 14; electrode layer 11 is extended along surface S of insulating layer 25 thereby increasing the extension length of the electrode layer 11);
at least one second electrode layer (12 - FIG. 14; [0058]) located above the first electrode layer (seen in FIG. 14) and having a second polarity (Although at least one second electrode layer having a second polarity is not explicitly recited in Ohtsuka ‘808, opposing first and second electrode layers of a capacitor will inherently have a first and second polarity, respectively, while the capacitor is in operation. Therefore, the electrode layer 12 in FIG. 14 of Ohtsuka ‘808 is considered to anticipate the claimed at a second polarity.), wherein the second electrode layer is extended along surface profiles of the first electrode layer to increase an extension length of the second electrode layer (seen in FIG. 14; electrode layer 12 is extended along surface profiles of electrode layer 11 thereby increasing the extension length of the electrode layer 11);  
a first electrode pad (right side 15 in FIG. 14; [0031]) electrically connected to the first electrode layer (seen in FIG. 14); and
a second electrode pad (left side 15 in FIG. 14; [0031]) electrically connected to the second electrode layer (seen in FIG. 14), wherein
the first electrode pad and the second electrode pad are respectively for being bonded to the printed circuit board (Although the first electrode pad and the second electrode pad being respectively for being bonded to the printed circuit board is not explicitly recited in Ohtsuka ‘808, the prior art structure seen in FIG. 14 of Ohtsuka ‘808 inherently possesses this functionally defined limitation of the claimed apparatus because it is capable of performing the function.); and
the first base layer is provided on the wafer (10 - FIG. 14; [0049] - a silicon substrate may be used as the substrate 10; the claim term “wafer” is being interpreted using the ordinary and customary meaning, which is “a thin disk of a purified crystalline semiconductor, typically silicon, that is divided into chips after processing”, from Dictionary of Communications Technology (1998); it appears that the first base layer claimed by applicant is part of the wafer, being similarly constituted and not having any separate function that imparts distinctive structural characteristics; therefore, the 
Regarding the recitation in the preamble of the capacitor being “made by a wafer”, the phrase is directed to a product-by-process and appears to be the same or similar to that of the capacitor of Ohtsuka ‘808 (as discussed above, a wafer is defined as a thin disk of a purified crystalline semiconductor, typically silicon, that is divided into chips after processing; from Dictionary of Communications Technology (1998); see also [0049] – a silicon substrate may be used as the substrate 10), and therefore would not be expected to impart distinctive structural characteristics to the capacitor. See MPEP 2113. Regarding the recitation in the preamble of the capacitor being “for being bonded to a printed circuit board”, the phrase states an intended use for the invention. Patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure. Furthermore, the body of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness. Therefore, the preamble of claim 1 is not being treated as a claim limitation. See MPEP 2111.02.

In regards to claim 3, Ohtsuka '808 further discloses the at least one first insulating elevation portion including a plurality of first insulating elevation portions (seen in FIG. 14 and described in [0058]), and there is an insulating elevation recess (4 - FIG. 14; [0058]) situated between adjacent two of the first insulating elevation portions (seen in FIG. 14), wherein the first electrode layer is extended further along surface profiles of the insulating elevation recess to increase the extension length of the first electrode layer (seen in FIG. 14; electrode layer 11 is extended further along surface profiles of 4 thereby increasing the extension length of electrode layer 11).

In regards to claim 4, Ohtsuka '808 further discloses a protection layer (21 - FIG. 14; [0031]; see also [0058] - the structure is otherwise substantially the same as in FIG. 1) including a first exposed portion (right side 21a in FIG. 14; [0031]) and a second exposed portion (left side 21a in FIG. 14; [0031]), wherein the first electrode pad is at least partly exposed from the first exposed portion (seen in FIG. 14), and the second electrode pad is at least partly exposed from the second exposed portion (seen in FIG. 14).

In regards to claim 5, Ohtsuka '808 further discloses at least one dielectric layer (20 - FIG. 14; [0058]) located between the first electrode layer and the second electrode layer (seen in FIG. 14; see also [0058] - electrode 11, dielectric layer 20, and electrode 12 are laminated, in that order), for providing electrical isolation between the first electrode layer and the second electrode layer (the capacitor seen in FIG. 14 of Ohtsuka ‘808 inherently possesses this functionally defined limitation of the claimed apparatus because it is capable of performing the function).

In regards to claim 6, Ohtsuka '808 further discloses a first conductive channel (portion of right side 15 extending to layer 11) extended from the first electrode pad to the first electrode layer (seen in FIG. 14), for electrically connecting the first electrode pad to the first electrode layer (the capacitor seen in FIG. 14 of Ohtsuka ‘808 inherently 

In regards to claim 7, Ohtsuka '808 further discloses the first base layer being silicon substrate, glass substrate or quartz substrate ([0049]).

In regards to claim 8, Ohtsuka '808 further discloses the capacitor further including an etching stop layer (22 - FIG. 14; [0058]) located above the first base layer (seen in FIG. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka ‘808 in view of Fishburn (US 20170213650 and hereinafter Fishburn ‘650).
In regards to claim 2, Ohtsuka '808 fails to explicitly disclose wherein the at least one first electrode layer includes a plurality of first electrode layers, and the at least one second electrode layer includes a plurality of second electrode layers, wherein the first electrode layers and the second electrode layers are stacked in a staggered manner.
However, Fishburn '650 discloses the at least one first electrode layer (bottommost electrode 22 in FIG. 2A; [0024]) including a plurality of first electrode layers (seen in FIG. 2A), and the at least one second electrode layer (second electrode 22 from bottom in FIG. 2A; [0024]) including a plurality of second electrode layers (seen in FIG. 2A), wherein the first electrode layers and the second electrode layers are stacked in a staggered manner (seen in FIG. 2A and described in [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Ohtsuka .

Conclusion















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (US 10693019) – FIG. 2A and Abstract;
Liu et al. (US 2018/0366537) – FIG. 2F and [0042];
Balakrishnan et al. (US 10134831) – FIG. 13;
Scanlan et al. (US 2018/0330966) – FIG. 1A and [0037];
Ehara et al. (US 2016/0293334) – FIG. 1 and [0072];
Lin (US 2016/0020267) – FIG. 16A;
Yamamoto et al. (US 2015/0305159) – FIGs. 1B & 19 and [0107]
Chang et al. (US 2010/0052099) – FIGs. 3 & 4B and [0017]; and
Shoji (US 2008/0237794) – FIG. 6 and [0073].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M. DUBUISSON/Examiner, Art Unit 2848         

/David M Sinclair/Primary Examiner, Art Unit 2848